Case 20-41308          Doc 123    Filed 03/13/20 Entered 03/13/20 09:56:12          Main Document
                                             Pg 1 of 15


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

     In re:                                       )   Chapter 11
                                                  )
     FORESIGHT ENERGY LP, et al.,                 )   Case No. 20-41308-659
                                                  )
                           Debtors.               )   Jointly Administered
                                                  )
                                                  )   Related Docket No.: 15

                         ORDER AUTHORIZING THE EMPLOYMENT
                      OF CERTAIN ORDINARY COURSE PROFESSIONALS

              Upon the Motion1 of Foresight Energy LP and its affiliated debtors and debtors in

 possession in the above-captioned cases (collectively, the “Debtors”) requesting entry of an order

 (this “Order”), pursuant to sections 105, 327, 328, and 330 of title 11 of the Bankruptcy Code,

 Bankruptcy Rule 2014(a), and Local Bankruptcy Rule 2014(A), authorizing procedures for the

 retention and compensation of certain professionals employed by the Debtors in the ordinary

 course of business, all as more fully described in the Motion; and it appearing that this Court has

 jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1)

 of the Local Rules of the United States District Court for the Eastern District of Missouri; and it

 appearing that venue of the Debtors’ chapter 11 cases and the Motion in this district is proper

 pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a core proceeding

 pursuant to 28 U.S.C. § 157(b); and it appearing that proper and adequate notice of the Motion has

 been given and that no other or further notice is necessary; and a hearing having been held to

 consider the relief requested in the Motion; and upon the record of the hearing and all of the

 proceedings had before the Court; and the Court having found and determined that the relief sought



 1
       All capitalized terms used and not defined herein shall have the meanings ascribed to them in
       the Motion.
Case 20-41308         Doc 123     Filed 03/13/20 Entered 03/13/20 09:56:12                Main Document
                                             Pg 2 of 15


 in the Motion is in the best interests of the Debtors, their estates, their creditors and all other parties

 in interest; and that the legal and factual bases set forth in the Motion establish just cause for the

 relief granted herein; and after due deliberation and sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.       The Motion is GRANTED to the extent set forth herein.

                 2.       To the extent deemed necessary or appropriate by the Debtors, the Debtors

 are authorized pursuant to 11 U.S.C. § 327 and 330, to employ the Ordinary Course Professionals,

 retroactive to the Petition Date, and to compensate such Ordinary Course Professionals pursuant

 to the following procedures:

                 3.       Specifically, the Court authorizes the following procedures (the

 “Procedures”) for retaining and compensating Ordinary Course Professionals:

                       i. Within 15 days of the later of the entry of the Proposed Order or the date on
                          which the retained Ordinary Course Professional commences services for
                          the Debtors, each Ordinary Course Professional shall provide the Debtors’
                          attorneys with:

                              a. a declaration of disinterestedness (each, a “Declaration of
                                 Disinterestedness”), substantially in the form attached hereto as
                                 Exhibit 1, certifying that the professional does not represent or hold
                                 any interest adverse to the Debtors or their estates with respect to
                                 the matter on which the professional is to be employed; and

                              b. a completed retention questionnaire (the “Retention Questionnaire”
                                 and together with the Declaration of Disinterestedness, the
                                 “Ordinary Course Professional Documents”), substantially in the
                                 form attached herein as Exhibit 2, and shall periodically update
                                 such Ordinary Course Professional Documents to the extent
                                 necessary to reflect new facts or circumstances relevant to their
                                 retention.

                      ii. The Debtors’ attorneys shall promptly file the Ordinary Course Professional
                          Documents with the Court and serve the summary on the Core Parties.

                      iii. The Core Parties shall then have 14 days following service (the “Objection
                           Deadline”) to object to the retention of the Ordinary Course Professional
                           filing such Ordinary Course Professional Documents.
Case 20-41308    Doc 123     Filed 03/13/20 Entered 03/13/20 09:56:12              Main Document
                                        Pg 3 of 15


                 iv. If no objections are received by the Debtors by the Objection Deadline in
                     accordance with paragraph (iii) above, retention of the Ordinary Course
                     Professional shall be deemed approved and effective as of the later of the
                     Petition Date or the date the Ordinary Course Professional commenced
                     work (the “Retention Date”).

                  v. If an objection is asserted by a Core Party in accordance with paragraph
                     (iii) above and such objection is not resolved within ten days of the
                     Objection Deadline (the “Resolution Deadline”), the Debtors shall schedule
                     the matter for a hearing before the Court to be held on the next regularly
                     scheduled omnibus hearing date that is at least 14 days from the Resolution
                     Deadline (unless otherwise agreed to by the Debtors and the objecting Core
                     Party).

                 vi. No Ordinary Course Professional shall be paid any amounts for invoiced
                     fees or expense reimbursement until the Ordinary Course Professional
                     Documents have been filed with the Court and (a) the Objection Deadline
                     has passed with no objection asserted in accordance with paragraph (iii)
                     above or (b) if an objection is asserted in accordance with paragraph (iii)
                     above, until such objection is resolved or upon order of the Court.

                vii. Where retention of an Ordinary Course Professional has been approved in
                     accordance with these Procedures, without a prior application to the Court
                     and upon the submission to, and approval by, the Debtors of the appropriate
                     invoices setting forth in reasonable detail the nature of the services rendered
                     and disbursements incurred, the Debtors shall be authorized to pay 100% of
                     the postpetition fees and disbursements incurred, up to (a) $50,000 per
                     month (the “Monthly Cap”) per Ordinary Course Professional or
                     (b) $750,000 in the aggregate per Ordinary Course Professional over the life
                     of these cases (the “Aggregate Cap” and together with the Monthly Cap, the
                     “Ordinary Course Professional Fee Caps”).

                viii. In the event that an Ordinary Course Professional seeks more than the
                      Monthly Cap in a single month, that professional will be required to, on or
                      before the 20th day of the month following the month for which the
                      additional fees and disbursements are being sought, serve a monthly
                      statement (the “Monthly Statement”) for the full amount of fees and
                      disbursements sought in such month, by hand or overnight delivery, on the
                      Core Parties.

                         a. If any Core Party has an objection to the compensation or
                            reimbursement sought in a particular Monthly Statement, he or she
                            shall, by no later than the 14th day following the service of the
                            relevant Monthly Statement (the “Monthly Statement Objection
                            Deadline”), serve upon the Ordinary Course Professional whose
                            Monthly Fee Statement is objected to, and upon the other Interested
                            Parties, a written notice (a “Notice of Objection to Fee Statement”)
Case 20-41308   Doc 123     Filed 03/13/20 Entered 03/13/20 09:56:12              Main Document
                                       Pg 4 of 15


                           setting forth the nature of the objection and the amount of fees or
                           expenses at issue.

                        b. If the Debtors do not receive an objection to a particular Monthly
                           Statement on or prior to the Monthly Statement Objection Deadline,
                           the Debtors shall promptly thereafter pay all fees and expenses
                           identified in such Monthly Statement to which no objection has been
                           served in accordance with paragraph (a) above.

                        c. If the Debtors receive an objection to a particular Monthly Statement
                           served in accordance with the paragraph (a) above on or prior to the
                           Monthly Statement Objection Deadline, they shall withhold
                           payment of that portion of the Monthly Statement to which the
                           objection is directed and promptly pay the remainder of the fees and
                           disbursements unless the Court, upon notice and a hearing, directs
                           payment to be made.

                        d. If the parties to an objection are able to resolve their dispute, and if
                           the Ordinary Course Professional whose Monthly Statement was
                           objected to serves upon the Core Parties a statement indicating that
                           the objection is withdrawn and describing in detail the terms of the
                           resolution, then the Debtors shall promptly pay that portion of the
                           Monthly Statement no longer subject to an objection.

                        e. All objections served in accordance with these Procedures and not
                           resolved by the relevant parties shall be preserved and presented to
                           the Court on notice.

                ix. If an Ordinary Course Professional seeks payment of an amount that is more
                    than the Aggregate Cap during these chapter 11 cases, such Ordinary
                    Course Professional shall, unless the Court orders otherwise, file a fee
                    application with the Court seeking approval to be paid such amounts in
                    excess of the Aggregate Cap in accordance with sections 330 and 331 of the
                    Bankruptcy Code, the Bankruptcy Rules, Local Bankruptcy Rules, and any
                    applicable order of this Court.

                x. At three-month intervals during the pendency of these chapter 11 cases
                   (each, a “Quarter”), beginning with the three-month interval starting on the
                   Petition Date and ending on April 30, 2020, the Debtors shall file with the
                   Court and serve on the Core Parties, on or as soon as practicable after the
                   fortieth (40th) day after the end of such Quarter, a statement that shall
                   include the following information for each Ordinary Course Professional:
Case 20-41308         Doc 123    Filed 03/13/20 Entered 03/13/20 09:56:12            Main Document
                                            Pg 5 of 15


                            c. the name of the Ordinary Course Professional,

                            d. the aggregate amounts paid as compensation for services rendered
                               and reimbursement of expenses incurred by that Ordinary Course
                               Professional during the reported Quarter, and

                            e. all postpetition payments made to that Ordinary Course Professional
                               through the reported Quarter.

                 4.      The Debtors right to retain additional Ordinary Course Professionals from

 time to time during these chapter 11 cases shall not be affected or prejudiced in any manner by the

 relief granted in this Order, provided, that such Ordinary Course Professionals comply with these

 Procedures.

                 5.      The Debtors’ right to dispute any invoices shall not be affected or

 prejudiced in any manner by the relief granted in this Order.

                 6.      This Order shall not apply to any professional retained by the Debtors

 pursuant to a separate order of the Court.

                 7.      This Order is without prejudice to the Debtors’ right to request modification

 of the Ordinary Course Professional Fee Caps.

                 8.      All applicable banks and other financial institutions are hereby authorized

 to receive, process, honor and pay any and all checks, drafts, wires, check transfer requests,

 automated clearing house transfers and other payment orders drawn or issued by the Debtors under

 this Order, whether presented or issued before or after the Petition Date to the extent the Debtors

 have good funds standing to their credit with such bank or other financial institution. Such banks

 and financial institutions are authorized to rely on representations of the Debtors as to which

 checks, electronic funds transfer requests, and payment orders are authorized to be paid pursuant

 to this Order without any duty of further inquiry and without liability for following the Debtors’

 instructions.
Case 20-41308          Doc 123    Filed 03/13/20 Entered 03/13/20 09:56:12              Main Document
                                             Pg 6 of 15


                 9.       Notwithstanding anything in the Motion or this Order to the contrary, any

 payment made or action taken by any of the Debtors pursuant to the authority granted herein, as

 well as the exercise of any and all rights and authorizations granted or approved hereunder, shall

 be subject in all respects to, as applicable: (a) the orders approving the Debtors’ use of cash

 collateral and/or postpetition debtor-in-possession financing facilities (collectively, the “DIP

 Orders”); (b) other documentation governing the Debtors’ use of cash collateral and postpetition

 financing facilities; (c) the Budget (as defined in the DIP Orders); and (d) the terms and conditions

 set forth in the Restructuring Support Agreement (as defined in the DIP Orders). To the extent

 there is any inconsistency between the terms of any of the DIP Orders and this Order, the terms of

 the DIP Order (or DIP Orders, as applicable) shall control.

                 10.      Notwithstanding the relief granted in this Final Order and any actions taken

 pursuant to such relief, nothing contained in the Motion or this Final Order or any payment made

 pursuant to this Final Order shall constitute, nor is it intended to constitute: (a) an admission as to

 the validity or priority of any claim or lien (or the priority thereof) against the Debtors, (b) a waiver

 of the Debtors’ or any party in interest’s rights to subsequently dispute or contest such claim or

 lien on any grounds, (c) a promise or requirement to pay any claim, (d) an implication or admission

 that any particular claim is of a type specified or defined in this Final Order or the Motion, (e) a

 request or authorization to assume or adopt any agreement, contract, or lease under section 365 of

 the Bankruptcy Code or (f) a waiver of the Debtors’ or any other party in interest’s rights under

 the Bankruptcy Code or applicable law.

                 11.      Notice of the Motion as provided therein is hereby deemed good and

 sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

 Bankruptcy Rules are satisfied by such notice.
Case 20-41308         Doc 123      Filed 03/13/20 Entered 03/13/20 09:56:12            Main Document
                                              Pg 7 of 15


                12.        Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Order shall be immediately effective upon its entry.

                13.        No later than 2 business days after the date of this Order, the Debtors shall

 serve on the Notice Parties a copy of the Order and shall file a certificate of service no later than

 24 hours after service.

                                                                 KATHY A. SURRATT-STATES
                                                                  Chief U.S. Bankruptcy Judge
 DATED: March 13, 2020
 St. Louis, Missouri
 jjh
Case 20-41308     Doc 123    Filed 03/13/20 Entered 03/13/20 09:56:12   Main Document
                                        Pg 8 of 15


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession
Case 20-41308   Doc 123   Filed 03/13/20 Entered 03/13/20 09:56:12   Main Document
                                     Pg 9 of 15


                                     Exhibit 1

                          Declaration of Disinterestedness
Case 20-41308        Doc 123     Filed 03/13/20 Entered 03/13/20 09:56:12              Main Document
                                            Pg 10 of 15


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

  In re:                                            )   Chapter 11
                                                    )
  FORESIGHT ENERGY LP, et al.,                      )   Case No. 20-41308-659
                                                    )
                        Debtors.                    )   (Jointly Administered)
                                                    )
                                                    )   Related Docket No.: []

                               DECLARATION AND DISCLOSURE

                         STATEMENT OF _________________________

              ON BEHALF OF__________________________________________

                ______________________________, declares and says:

                1.      I am a ______________________ of ________________________,

 located at _____________________________________________ (the “Firm”).

                2.      Foresight Energy LP and its affiliated debtors and debtors in possession in

 the above-captioned cases (the “Debtors”) have requested that the Firm provide services to the

 Debtors, and the Firm has consented to provide those services.

                3.      The Firm may have performed services in the past and may perform services

 in the future, in matters unrelated to these chapter 11 cases, for persons that are parties in interest

 in the Debtors’ chapter 11 cases. As part of its customary practice, the Firm is retained in cases,

 proceedings, and transactions involving many different parties, some of whom may be represented

 or be claimants or employees of the Debtors, or other parties in interest in these chapter 11 cases.

 The Firm does not perform services for any such person in connection with these chapter 11 cases.

 In addition, the Firm does not have any relationship with any such person, such person’s attorneys,

 or such person’s accountants that would be adverse to the Debtors or their estates with respect to

 the matters on which the Firm is to be retained.
Case 20-41308        Doc 123     Filed 03/13/20 Entered 03/13/20 09:56:12              Main Document
                                            Pg 11 of 15


                4.      Neither I nor any partner or associate of the Firm, insofar as I have been

 able to ascertain, holds or represents any interest adverse to the Debtors or their estates with respect

 to the matters on which the Firm is to be employed.

                5.      Neither I nor any partner or associate of the Firm has agreed to share or will

 share any portion of the compensation to be received from the Debtors with any person other than

 partners and associates of the Firm.

                6.      The Debtors owe the Firm $__________________ for prepetition services.

                7.      The Firm is conducting further inquiries regarding its retention by any

 creditors of the Debtors, and upon conclusion of that inquiry, or at any time during the period of

 its employment, if the Firm should discover any facts bearing on the matter described herein, the

 Firm will supplement the information contained in this Declaration.

                8.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the

 laws of the United States of America that the foregoing is true and correct, and that this Declaration

 was executed on ______________ ____, 2020.

                                        ____________________________________
                                             [NAME]
Case 20-41308   Doc 123   Filed 03/13/20 Entered 03/13/20 09:56:12   Main Document
                                     Pg 12 of 15


                                     Exhibit 2

                              Retention Questionnaire
Case 20-41308         Doc 123     Filed 03/13/20 Entered 03/13/20 09:56:12          Main Document
                                             Pg 13 of 15


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  In re:                                            )      Chapter 11
                                                    )
  FORESIGHT ENERGY LP, et al.,                      )      Case No. 20-41308-659
                                                    )
                          Debtors.                  )      (Jointly Administered)
                                                    )
                                                    )      Related Docket No.: []

                                  RETENTION QUESTIONNAIRE

 To Be Completed by Professionals Employed By: Foresight Energy LP, et al. (the “Debtors”)

 DO NOT FILE THIS QUESTIONNAIRE WITH THE COURT.
 RETURN IT FOR FILING BY THE DEBTORS TO:

 Paul,Weiss, Rifkind, Wharton & Garrison LLP
 1285 Avenue of the Americas
 New York, NY 10019
 Attention: Alice Belisle Eaton and Patrick M. Steel

 All questions must be answered. Please use “none,” “not applicable,” or “N/A” as appropriate.
 If more space is needed, please complete on a separate page and attach.


 2.        Name and address of firm:

           ________________________________________________________________________
           ________________________________________________________________________
           ________________________________________________________________________
           ________________________________________________________________________
           Date of retention: ________________________________________________________

 3.        Brief description of services to be provided:
           ________________________________________________________________________
           ________________________________________________________________________
           ________________________________________________________________________

 4.        Arrangements for compensation (hourly, contingent, etc.)
           ________________________________________________________________________
Case 20-41308    Doc 123     Filed 03/13/20 Entered 03/13/20 09:56:12            Main Document
                                        Pg 14 of 15


      (a) Range of hourly rates (if applicable): ____________________________
      (b) Estimated average monthly compensation based on prepetition retention (if firm was
      employed prepetition): __________________________________________

 5.   Prepetition claims against any of the Debtors held by the firm:

      Amount of claim: $ _____________________________________________

      Date claim arose: _______________________________________________

      Source of claim: ________________________________________________

 6.   Prepetition claims against any of the Debtors held individually by any of the firm’s
      professionals:
      Name: ___________________________________________________________
      Status: ___________________________________________________________
      Amount of claim: $__________________________________________________
      Date claim arose: ___________________________________________________
      Source of claim: ____________________________________________________

 7.   Stock of any of the Debtors currently held by the firm:

      Kind of shares: ____________________________________________________

      No. of shares: _____________________________________________________

 8.   Stock of any of the Debtors currently held individually by any of the firm’s professionals:

      Name: ___________________________________________________________

      Status: ___________________________________________________________

      Kind of shares: ____________________________________________________

      No. of shares: _____________________________________________________

 9.   Disclose the nature and provide a brief description of any interest adverse to the Debtors
      or to their estates for the matters on which the firm is to be employed.

      ________________________________________________________________________
      ________________________________________________________________________
      ________________________________________________________________________
      ________________________________________________________________________


                                               5
Case 20-41308    Doc 123     Filed 03/13/20 Entered 03/13/20 09:56:12   Main Document
                                        Pg 15 of 15


 10.   Name of individual completing this form:
       ________________________________________________________________________




                                             6
